 



Exhibit 10.9
THE NACCO MATERIALS HANDLING GROUP, INC.
EXCESS RETIREMENT PLAN
(EFFECTIVE JANUARY 1, 2008)



--------------------------------------------------------------------------------



 



 

NACCO MATERIALS HANDLING GROUP, INC.
EXCESS RETIREMENT PLAN
     NACCO Materials Handling Group, Inc. (the “Company”) does hereby adopt this
NACCO Materials Handling Group, Inc. Excess Retirement Plan effective January 1,
2008:
ARTICLE I — PREFACE
     Section 1.1. Effective Date. The effective date of this Plan is January 1,
2008.
     Section 1.2. Purpose of the Plan. The purpose of this Plan is to provide
for certain Employees the benefits they would have received under the Profit
Sharing Plan but for (a) the dollar limitation on Compensation taken into
account under the Profit Sharing Plan as a result of Section 401(a)(17) of the
Code or the deferral of Compensation under this Plan, (b) the limitations
imposed under Section 415 of the Code, (c) the limitations under
Sections 402(g), 401(k)(3) and 401(m) of the Code and (d) the limitations that
apply under the Profit Sharing Plan to the benefits payable to Highly
Compensated Employees.
     Section 1.3. Governing Law. This Plan shall be regulated, construed and
administered under the laws of the State of North Carolina, except where
preempted by federal law.
     Section 1.4. Gender and Number. For purposes of interpreting the provisions
of this Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural unless otherwise clearly required by the context.
     Section 1.5. Application of Code Section 409A.
          (a) The Excess 401(k) Sub-Accounts under the Plan are subject to the
requirements of Code Section 409A. The Excess Matching Sub-Account and the
Excess Profit Sharing Sub-Account are intended to be exempt from the
requirements of Code Section 409A.
          (b) It is intended that the compensation arrangements under the Plan
be in full compliance with the requirements of, or exceptions to, Code
Section 409A The Plan shall be interpreted and administered in a manner to give
effect to such intent Notwithstanding the foregoing, the Employers do not
guarantee to any Participant or Beneficiary any particular tax result with
respect to any amounts deferred or any payments provided hereunder, including
tax treatment under Code Section 409A.
ARTICLE II — DEFINITIONS
     Except as otherwise provided in this Plan, terms defined in the Profit
Sharing Plan as it may be amended from time to time shall have the same meanings
when used herein, unless a different meaning is clearly required by the context
of this Plan. In addition, the following words and phrases shall have the
following respective meanings for purposes of this Plan:
     Section 2.1. Account shall mean the record maintained by the Employer in
accordance with Section 4.1 as the sum of the Participant’s Excess Retirement
Benefits hereunder. The



--------------------------------------------------------------------------------



 



2

Participant’s Account shall be further divided into the Sub-Accounts described
in Article III hereof.
     Section 2.2. Beneficiary shall mean the person or persons designated by the
Participant as his Beneficiary under this Plan, on a form acceptable to the Plan
Administrator prior to the Participant’s death. In the absence of a valid
designation, a Participant’s Beneficiary shall be the Beneficiary(ies)
designated (or deemed designated) under the Profit Sharing Plan.
     Section 2.3. Bonus shall mean any bonus under the Company’s annual
incentive compensation plan(s) that would be taken into account as Compensation
under the Profit Sharing Plan, which is earned with respect to services
performed by a Participant during a Plan Year (whether or not such Bonus is
actually paid to the Participant during such Plan Year). An election to defer a
Bonus under this Plan must be made before the period in which the services are
performed which gives rise to such Bonus.
     Section 2.4. Company shall mean NACCO Materials Handling Group, Inc. or any
entity that succeeds NACCO Materials Handling Group, Inc. by merger,
reorganization or otherwise.
     Section 2.5. Compensation shall have the same meaning as under the Profit
Sharing Plan, except that Compensation shall be deemed to include (i) the amount
of compensation deferred by the Participant under this Plan, (ii) amounts in
excess of the limitation imposed by Code Section 401(a)(17). Notwithstanding the
foregoing, the timing and crediting of Bonuses hereunder shall be as specified
in Section 3.2.
     Section 2.6. Employer shall mean the Company and NMHG Oregon, LLC.
     Section 2.7. Excess Retirement Benefit or Benefit shall mean an Excess
Profit Sharing Benefit, Excess 401(k) Benefit or Excess Matching Benefit (all as
described in Article III) which is payable to or with respect to a Participant
under this Plan.
     Section 2.8. Fixed Income Fund shall mean the Vanguard Retirement Savings
Trust IV investment fund under the Profit Sharing Plan or any equivalent fixed
income fund thereunder which is designated by the NACCO Industries, Inc.
Retirement Funds Investment Committee as the successor thereto.
     Section 2.9. 401(k) Employee shall mean an Employee of an Employer who is a
Participant in the Profit Sharing Plan who is eligible to receive Before-Tax
Contributions and Matching Employer Contributions thereunder.
     Section 2.10. Key Employee. Effective April 1, 2008, a Participant shall be
classified as a Key Employee if he meets the following requirements:

  (a)   The Participant, with respect to the Participant’s relationship with the
Company and the Controlled Group Members, met the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to Section 416(i)
(5)) and the Treasury Regulations issued thereunder) at any time during the
12-month period ending on the most recent Identification Date (defined below)
and his Termination of Employment occurs during the 12-month period beginning on
the most recent Effective Date



--------------------------------------------------------------------------------



 



3

      (defined below). When applying the provisions of Code
Section 416(i)(1)(A)(i), (ii) or (iii) for this purpose: (i) the definition of
“compensation” (A) shall be the definition under Treasury
Regulation Section 1.415(c)-2(d)(4) (i.e., the wages and other compensation for
which the Employer is required to furnish the Employee with a Form W-2 under
Code Sections 6041, 6051 and 6052, plus amounts deferred at the election of the
Employee under Code Sections 125, 132(f)(4) or 401(k)) and (B) shall apply the
rule of Treasury Regulation Section 1.415-2(g)(5)(ii) which excludes
compensation of non-resident alien employees and (ii) the number of officers
described in Code Section 416(i)(1)(A)(i) shall be 60 instead of 50.

  (b)   The Identification Date for Key Employees is each December 31st and the
Effective Date is the following April 1st. As such, any Employee who is
classified as a Key Employee as of December 31st of a particular Plan Year shall
maintain such classification for the 12-month period commencing on the following
April 1st.     (c)   Notwithstanding the foregoing, a Participant shall not be
classified as a Key Employee unless the stock of NACCO Industries, Inc. (or a
related entity) is publicly traded on an established securities market or
otherwise on the date of the Participant’s Termination of Employment.

     Section 2.11. Participant.
          (a) For purposes of Section 3.1 of the Plan, the term “Participant”
means an Employee of an Employer who is a Participant in the profit sharing
portion of the Profit Sharing Plan whose profit sharing benefit for a Plan Year
is (i) limited by the application of Section 401(a)(17) or 415 of the Code,
(ii) limited by the terms of the Profit Sharing Plan that apply to Highly
Compensated Employees (if applicable) or (iii) is reduced as a result of his
deferral of Compensation under this Plan.
          (b) For purposes of Sections 3.2 and 3.3 of the Plan, the term
“Participant” means a 401(k) Employee (i) who is unable to make all of the
Before-Tax Contributions that he has elected to make to the Profit Sharing Plan,
or is unable to receive the maximum amount of Matching Contributions under the
Profit Sharing Plan due to the limitations of Section 402(g), 401(a)(17),
401(k)(3) and 401(m) of the Code and (ii) whose base salary or annual base rate
of pay for the Plan Year in which a deferral election is effective is at least
$125,000.
          (c) The term “Participant” shall also include any other person who has
an Account balance hereunder.
     Section 2.12. Plan shall mean the NACCO Materials Handling Group, Inc.
Excess Retirement Plan, as herein set forth or as duly amended.
     Section 2.13. Plan Administrator shall mean the Administrative Committee of
the Profit Sharing Plan.
     Section 2.14. Plan Year shall mean the calendar year.



--------------------------------------------------------------------------------



 



4

     Section 2.15. Profit Sharing Employee shall mean an Employee of an Employer
who is a participant in the Profit Sharing Plan and who is eligible for Profit
Sharing Contributions.
     Section 2.16. Profit Sharing Plan shall mean the NACCO Materials Handling
Group, Inc. Profit Sharing Retirement Plan or any successor thereto.
     Section 2.17. Termination of Employment means, with respect to any
Participant’s relationship with the Company and the Controlled Group Members, a
separation from service as defined in Code Section 409A (and the regulations or
other guidance issued thereunder).
     Section 2.18. Valuation Date shall mean the last day of each calendar month
and any other date chosen by the Plan Administrator.
ARTICLE III — EXCESS RETIREMENT BENEFITS — CALCULATION OF AMOUNT
     Section 3.1. Excess Profit Sharing Benefits. Effective for Plan Years
commencing on or after January 1, 2008, each Employer shall credit to a
Sub-Account (the “Excess Profit Sharing Sub-Account”) established for each
Participant who is both an Employee of such Employer and a Profit Sharing
Employee, an amount equal to the excess, if any, of (i) the amount of the
Employer’s Profit Sharing Contribution which would have been made to the profit
sharing portion of the Profit Sharing Plan on behalf of the Participant if
(1) such Plan did not contain the limitations imposed under Sections 401(a)(17)
and 415 of the Code or any limits on the amount of Profit Sharing Contributions
that may be paid to Highly Compensated Employees and (2) the term “Compensation”
(as defined in Section 2.5 hereof) were used for purposes of determining the
amount of profit sharing contributions under the Profit Sharing Plan, over
(ii) the amount of the Employer’s Profit Sharing Contribution which is actually
made to such Plan on behalf of the Participant for such Plan Year (the “Excess
Profit Sharing Benefits”).
     Section 3.2. Basic and Additional Excess 401(k) Benefits.
          (a) Amount of Excess 401(k) Benefits. Each 401(k) Employee who is a
Participant may, prior to each December 31st , by completing an approved
deferral election form, direct his Employer to reduce his Compensation for the
next Plan Year by an amount equal to the difference between (i) a specified
percentage, in 1% increments, with a maximum of 25%, of his Compensation for the
Plan Year, and (ii) the maximum Before-Tax Contributions actually permitted to
be contributed for him to the Profit Sharing Plan for such Plan Year by reason
of the application of the limitations under Sections 402(g), 401(a)(17) and
401(k)(3) of the Code or any other limits applicable to Highly Compensated
Employees under the Profit Sharing Plan. All amounts deferred under this Section
shall be referred to herein collectively as the “Excess 401(k) Benefits.”
Notwithstanding the foregoing, a 401(k) Employee’s direction to reduce a Bonus
earned during a particular Plan Year shall be made no later than December 31st
of the Plan Year preceding the Plan Year in which the Bonus commences to be
earned. Elections to defer Bonuses earned in 2007 that were made under the NACCO
Materials Handling Group, Inc. Unfunded Benefit Plan prior to December 31, 2006
and shall continue in effect hereunder; provided, however, that the payment of
those amounts shall be as specified in Article VII hereof.
          (b) Consequences of Deferral Election. Any direction by a Participant
to defer Compensation under Subsection (a) shall be effective with respect to
Compensation



--------------------------------------------------------------------------------



 



5

otherwise payable to the Participant for the Plan Year for which the deferral
election form is effective and the Participant shall not be eligible to receive
such Compensation. Instead, such amounts shall be credited to the Participant’s
Excess 401(k) Sub-Account hereunder. Any such direction shall be irrevocable
with respect to Compensation earned for such Plan Year, but shall have no effect
on Compensation earned in subsequent Plan Years. A new deferral election shall
be required for each Plan Year under the Plan.
          (c) Classification of Excess 401(k) Benefits. The Excess 401(k)
Benefits for a particular Plan Year shall be calculated monthly and shall be
further divided into the “Basic Excess 401(k) Benefits” and the “Additional
Excess 401(k) Benefits” as follows:
          (i) The Basic Excess 401(k) Benefits shall be determined by
multiplying each Excess 401(k) Benefit by a fraction, the numerator of which is
the lesser of the percentage of Compensation elected to be deferred in the
deferral election form for such Plan Year or 7% and the denominator of which is
the percentage of Compensation elected to be deferred; and
          (ii) The Additional Excess 401(k) Benefits (if any) shall be
determined by multiplying each Excess 401(k) Benefit by a fraction, the
numerator of which is the excess (if any) of (1) the percentage of Compensation
elected to be deferred in the deferral election form for such Plan Year over
(2) 7%, and the denominator of which is the percentage of Compensation elected
to be deferred.
The Basic Excess 401(k) Benefits shall be credited to the Basic Excess 401(k)
Sub-Account under this Plan and the Additional Excess 401(k) Benefits shall be
credited to the Additional Excess 401(k) Sub-Account hereunder.
     Section 3.3. Excess Matching Benefits. A 401(k) Employee who is a
Participant shall have credited to his Excess Matching Sub-Account an amount
equal to the Matching Employer Contributions attributable to the Excess 401(k)
Benefits that he is prevented from receiving under the Profit Sharing Plan
because of the limitations of Code Sections 402(g), 401(a)(17), 401(k)(3) and
401(m) of the Code (the “Excess Matching Benefits”).
ARTICLE IV — ACCOUNTS
     Section 4.1. Participants’ Accounts. Each Employer shall establish and
maintain on its books an Account for each Participant which shall contain the
following entries:
          (a) Credits to an Excess Profit Sharing Sub-Account for the Excess
Profit Sharing Benefits described in Section 3.1, which shall be credited to the
Sub-Account at the time the Profit Sharing Contributions are otherwise credited
to Participants’ accounts under the Profit Sharing Plan.
          (b) Credits to a Basic or Additional Excess 401(k) Sub-Account for the
Basic and Additional Excess 401(k) Benefits described in Section 3.2, which
shall be credited to the Sub-Account when a 401(k) Employee is prevented from
making a Before-Tax Contribution under the Profit Sharing Plan.



--------------------------------------------------------------------------------



 



6

          (c) Credits to an Excess Matching Sub-Account for the Excess Matching
Benefits described in Section 3.3, which amounts shall be credited to the
Sub-Account when a 401(k) Employee is prevented from receiving Matching Employer
Contributions under the Profit Sharing Plan.
          (d) Credits to all Sub-Accounts for the earnings and the uplift
described in Article V.
          (e) Debits for any distributions made from the Sub-Accounts.
ARTICLE V — EARNINGS/UPLIFT
     Section 5.1. Earnings. Subject to Section 5.3, at the end of each calendar
month while an amount is credited to a Sub-Account hereunder, the Excess 401(k)
and Excess Matching Sub-Accounts of all Participants shall be credited with an
amount determined by multiplying such Participant’s Sub-Account balance during
such month by the blended rate earned during the prior month by the Fixed Income
Fund. Notwithstanding the foregoing, no interest shall be credited for the month
in which a Sub-Account is distributed hereunder.
     Section 5.2. Uplift on Plan Payments. Subject to Section 5.3, but in
addition to the earnings described in Section 5.1, the balance of the Basic
Excess 401(k) Sub-Account, the Excess Matching Sub-Account and the Excess Profit
Sharing Sub-Account as of the last day of the month prior to the payment date
shall each be increased by an additional 15%.
     Section 5.3. Changes/Limitations.
          (a) The Company (with the approval or ratification of the Company’s
Compensation Committee) may change (or suspend) (i) the earnings rate credited
on Accounts and/or (ii) the amount of the uplift under the Plan at any time.
          (b) Notwithstanding any provision of the Plan to the contrary, in no
event will earnings on Accounts for a Plan Year (excluding the uplift under
Section 5.2) be credited at a rate which exceeds 14%.
ARTICLE VI — VESTING
     Section 6.1. Vesting. A Participant shall always be 100% vested in all
amounts credited to his Account hereunder.



--------------------------------------------------------------------------------



 



7

ARTICLE VII -TIME AND FORM OF PAYMENT
     Section 7.1. Time and Form of Payment. All amounts credited to a
Participant’s Sub-Accounts for each Plan Year (a) including the Excess Profit
Sharing Benefits, earnings and uplift that are credited after the end of a Plan
Year but (b) reduced for any applicable withholding taxes shall automatically be
paid to the Participant (or his Beneficiary in event of his death) in the form
of a single lump sum payment on March 15th of the immediately following Plan
Year.
     Section 7.2.Other Payment Rules and Restrictions.

  (a)   Payments Violating Applicable Law. Notwithstanding any provision of the
Plan to the contrary, the payment of all or any portion of the amounts payable
hereunder will be deferred to the extent that the Company reasonably anticipates
that the making of such payment would violate Federal securities laws or other
applicable law (provided that the making of a payment that would cause income
taxes or penalties under the Code shall not be treated as a violation of
applicable law). The deferred amount shall become payable at the earliest date
at which the Company reasonably anticipates that making the payment will not
cause such violation.     (b)   Delayed Payments due to Solvency Issues.
Notwithstanding any provision of the Plan to the contrary (but except as
otherwise provided in Article XI), an Employer shall not be required to make any
payment hereunder to any Participant or Beneficiary if the making of the payment
would jeopardize the ability of the Employer to continue as a going concern;
provided that any missed payment is made during the first calendar year in which
the funds of the Employer are sufficient to make the payment without
jeopardizing the going concern status of the Employer.     (c)   Key Employees.
Notwithstanding any provision of the Plan to the contrary, to the extent the
payment of a Sub-Account is subject to Code Section 409A, the payment of such
Sub-Account to a Key Employee made on account of a Termination of Employment may
not be made before the 1st day of the seventh month following such Termination
of Employment (or, if earlier, the date of death) except for payments made on
account of (i) a QDRO (as specified in Section 8.5) or (ii) a conflict of
interest or the payment of FICA taxes (as specified in Subsection (e) below).
Any amounts that are otherwise payable to the Key Employee during the 6-month
period following his Termination of Employment shall be accumulated and paid in
a lump sum make-up payment within 30 days following the 1st day of the 7th month
following Termination of Employment.     (d)   Acceleration of Payments.
Notwithstanding any provision of the Plan to the contrary, to the extent a
Sub-Account is subject to 409A, payments such Sub-Account hereunder may be
accelerated (i) to the extent necessary to comply with federal, state, local or
foreign ethics or conflicts of interest laws or agreements or (ii) to the extent
necessary to pay the FICA taxes imposed on benefits hereunder under Code
Section 3101, and the income withholding taxes related thereto. Payments may
also be accelerated if the Plan (or a portion thereof) fails to satisfy the
requirements of Code Section 409A; provided that the amount of such payment may
not exceed the amount required to be included as income as a result of the
failure to comply with Code Section 409A.



--------------------------------------------------------------------------------



 



8



ARTICLE VIII — MISCELLANEOUS
     Section 8.1. Liability of Employers. Nothing in this Plan shall constitute
the creation of a trust or other fiduciary relationship between an Employer and
any Participant, Beneficiary or any other person.
     Section 8.2. Limitation on Rights of Participants and Beneficiaries — No
Lien. This Plan is designed to be an unfunded, nonqualified plan. Nothing
contained herein shall be deemed to create a trust or lien in favor of any
Participant or Beneficiary on any assets of an Employer. The Employers shall
have no obligation to purchase any assets that do not remain subject to the
claims of the creditors of the Employers for use in connection with the Plan. No
Participant or Beneficiary or any other person shall have any preferred claim
on, or any beneficial ownership interest in, any assets of the Employers prior
to the time that such assets are paid to the Participant or Beneficiary as
provided herein. Each Participant and Beneficiary shall have the status of a
general unsecured creditor of his Employer. The amount standing to the credit of
any Participant’s Sub-Account is purely notional and affects only the
calculation of benefits payable to or in respect of him. It does not give the
Participant any right or entitlement (whether legal, equitable or otherwise) to
any particular assets held for the purposes of the Plan or otherwise.
     Section 8.3. No Guarantee of Employment. Nothing in this Plan shall be
construed as guaranteeing future employment to Participants. A Participant
continues to be an Employee of an Employer solely at the will of such Employer
subject to discharge at any time, with or without cause.
     Section 8.4. Payment to Guardian. If a Benefit payable hereunder is payable
to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of his property, the Plan Administrator may direct
payment of such Benefit to the guardian, legal representative or person having
the care and custody of such minor, incompetent or person. The Plan
Administrator may require such proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge the Employers from all liability
with respect to such Benefit.
     Section 8.5. Assignment.
          (a) Subject to Subsection (b), no right or interest under this Plan of
any Participant or Beneficiary shall be assignable or transferable in any manner
or be subject to alienation, anticipation, sale, pledge, encumbrance or other
legal process or in any manner be liable for or subject to the debts or
liabilities of the Participant or Beneficiary.
          (b) Notwithstanding the foregoing, the Plan Administrator shall honor
a qualified domestic relations order (“QDRO”) from a state domestic relations
court which requires the payment of all or a part of a Participant’s or
Beneficiary’s vested interest under this Plan to an “alternate payee” as defined
in Code Section 414(p).
     Section 8.6. Severability. If any provision of this Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the



--------------------------------------------------------------------------------



 



9

remainder of the Plan and the application of such provision to other
circumstances or persons shall not be affected thereby.
     Section 8.7. Effect on other Benefits. Benefits payable to or with respect
to a Participant under the Profit Sharing Plan or any other Employer sponsored
(qualified or nonqualified) plan, if any, are in addition to those provided
under this Plan.
ARTICLE IX — ADMINISTRATION OF PLAN
     Section 9.1. Administration.
          (a) In General. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have discretion to interpret where
necessary all provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan), to make factual
findings with respect to any issue arising under the Plan, to determine the
rights and status under the Plan of Participants or other persons, to resolve
questions (including factual questions) or disputes arising under the Plan and
to make any determinations with respect to the benefits payable under the Plan
and the persons entitled thereto as may be necessary for the purposes of the
Plan. Without limiting the generality of the foregoing, the Plan Administrator
is hereby granted the authority (i) to determine whether a particular employee
is a Participant, and (ii) to determine if a person is entitled to Benefits
hereunder and, if so, the amount and duration of such Benefits. The Plan
Administrator’s determination of the rights of any person hereunder shall be
final and binding on all persons, subject only to the provisions of Sections 9.3
and 9.4 hereof.
          (b) Delegation of Duties. The Plan Administrator may delegate any of
its administrative duties, including, without limitation, duties with respect to
the processing, review, investigation, approval and payment of Benefits, to a
named administrator or administrators.
     Section 9.2. Regulations. The Plan Administrator may promulgate any rules
and regulations it deems necessary in order to carry out the purposes of the
Plan or to interpret the provisions of the Plan; provided, however, that no
rule, regulation or interpretation shall be contrary to the provisions of the
Plan. The rules, regulations and interpretations made by the Plan Administrator
shall, subject only to the provisions of Sections 9.3 and 9.4 hereof, be final
and binding on all persons.



--------------------------------------------------------------------------------



 



10

     Section 9.3. Claims Procedures.
          (a) The Plan Administrator shall determine the rights of any person to
any Benefits hereunder. Any person who believes that he has not received the
Benefits to which he is entitled under the Plan must file a claim in writing
with the Plan Administrator. The Plan Administrator shall, no later than 90 days
after the receipt of a claim (plus an additional period of 90 days if required
for processing, provided that notice of the extension of time is given to the
claimant within the first 90 day period), either allow or deny the claim in
writing.
          (b) A written denial of a claim by the Plan Administrator, wholly or
partially, shall be written in a manner calculated to be understood by the
claimant and shall include: (i) the specific reasons for the denial;
(ii) specific reference to pertinent Plan provisions on which the denial is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) an explanation of the claim review procedure
and the time limits applicable thereto (including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review).
          (c) A claimant whose claim is denied (or his duly authorized
representative) who wants to contest that decision must file with the Plan
Administrator a written request for a review of such claim within 60 days after
receipt of denial of a claim. If the claimant does not file a request for review
of his claim within such 60-day period, the claimant shall be deemed to have
acquiesced in the original decision of the Plan Administrator on his claim. If
such an appeal is so filed within such 60 day period, the Compensation Committee
(or its delegate) shall conduct a full and fair review of such claim. During
such review, the claimant shall be given the opportunity to review documents
that are pertinent to his claim and to submit issues and comments in writing.
For this purpose, the Compensation Committee (or its delegate) shall have the
same power to interpret the Plan and make findings of fact thereunder as is
given to the Plan Administrator under Section 9.1(a) above.
          (d) The Compensation Committee (or its delegate) shall mail or deliver
to the claimant a written decision on the matter based on the facts and the
pertinent provisions of the Plan within 60 days after the receipt of the request
for review (unless special circumstances require an extension of up to 60
additional days, in which case written notice of such extension shall be given
to the claimant prior to the commencement of such extension). Such decision
shall be written in a manner calculated to be understood by the claimant, shall
state the specific reasons for the decision and the specific Plan provisions on
which the decision was based and, to the extent permitted by law, shall be final
and binding on all interested persons. In addition, the notice of adverse
determination shall also include statements that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the claimant’s claim for
benefits and a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.
     Section 9.4. Revocability/Recovery. Any action taken by the Plan
Administrator or the Compensation Committee (or its delegate) a with respect to
the rights or benefits under the Plan of any person shall be revocable as to
payments not yet made to such person. In addition, the acceptance of any
Benefits under the Plan constitutes acceptance of and agreement to the Plan



--------------------------------------------------------------------------------



 



11

making any appropriate adjustments in future payments to any person (or to
recover from such person) any excess payment or underpayment previously made to
him.
     Section 9.5. Amendment. The Company (with the approval or ratification of
the Compensation Committee) may at any time prospectively or retroactively amend
any or all of the provisions of this Plan for any reason whatsoever, except
that, without the prior written consent of the affected Participant, no such
amendment may (a) reduce the amount of any Participant’s vested Benefit as of
the date of such amendment or (b) alter the time of payment provisions described
in Article VII of the Plan, except for any amendments that are required to bring
such provisions into compliance with the requirements of, or exceptions to, Code
Section 409A or that accelerate the time of payment (provided that such
amendments comply with the requirements of Code Section 409A as applied to any
Sub-Account that is subject to the requirements of Code Section 409A). Any
amendment shall be in the form of a written instrument executed by an officer of
the Company. Subject to the foregoing provisions of this Section, such amendment
shall become effective as of the date specified in such instrument or, if no
such date is specified, on the date of its execution.
     Section 9.6. Termination.
          (a) Subject to Subsection (b), the Company (without the consent of any
Employer but with the approval or ratification of the Compensation Committee),
in its sole discretion, may terminate this Plan at any time and for any reason
whatsoever, except that, without the prior written consent of the affected
Participant, no such termination may (i) reduce the amount of any Participant’s
vested Benefit as of the date of such termination or (ii) alter the payment
provisions described in Article VII of the Plan, except for changes that are
required to bring such provisions into compliance with the requirements of, or
exceptions to, Code Section 409A or that accelerate the time of payment (in a
manner permitted under Code Section 409A as applied to any Sub-Account that is
subject to the requirements of Code Section 409A). Any such termination shall be
expressed in the form of a written instrument executed by an officer of the
Company on the order of the Compensation Committee. Subject to the foregoing
provisions of this Section, such termination shall become effective as of the
date specified in such instrument or, if no such date is specified, on the date
of its execution. Written notice of any termination shall be given to the
Participants as soon as practicable after the instrument is executed.
          (b) Notwithstanding anything in the Plan to the contrary, in the event
of a termination of the Plan (or any portion thereof), the Company, in its sole
and absolute discretion, shall have the right to change the time and form of
distribution of Participants’ Excess Retirement Benefits but only to the extent
such change is permitted by Code Section 409A and Treasury Regulations or other
guidance issued thereunder.
ARTICLE X —
ADOPTION BY OTHER EMPLOYERS, TRANSFERS AND GUARANTEES
     Section 10.1. In general. The provisions of this Article shall apply
notwithstanding any other provision of the Plan to the contrary.



--------------------------------------------------------------------------------



 



12

     Section 10.2. Adoption of Plan by other Employers/Withdrawal.
          (a) Any Controlled Group Member may adopt the Plan with the written
consent of the Company (with the approval or ratification of the NACCO
Industries, Inc. Benefits Committee). Any such adopting employer must
(i) execute an instrument evidencing such adoption and (ii) file a copy of such
Instrument with the Plan Administrator. Such adoption may be subject to such
terms and conditions as the Company requires or approves. Notwithstanding the
foregoing, any Employer that previously adopted The NACCO Materials Handling
Group, Inc. Unfunded Benefit Plan shall automatically be deemed to have adopted
this Plan without further action by such Employer. By this adoption of the Plan,
Employers other than the Company shall be deemed to authorize the Company to
take any actions within the authority of the Company under the terms of the
Plan.
          (b) Notwithstanding the foregoing, in the case of any Employer that
adopts the Plan and thereafter (i) ceases to exist, (ii) ceases to be a
Controlled Group Member or (iii) withdraws or is eliminated from the Plan, it
shall not thereafter be considered an Employer hereunder provided, however, that
such terminating Employer shall continue to be an Employer for the purposes
hereof as to Participants or Beneficiaries to whom it owes obligations
hereunder.
          (c) Any Employer (other than the Company) that adopts this Plan may
elect separately to withdraw from the Plan and such withdrawal shall constitute
a termination of the Plan as to it; provided, however, that (i) such terminating
Employer shall continue to be an Employer for the purposes hereof as to
Participants or Beneficiaries to whom it owes obligations hereunder, and (ii)
such termination shall be subject to the limitations and other conditions
described in Section 9.6, treating the Employer as if it were the Company.
     Section 10.3. Expenses. The expenses of administering the Plan shall be
paid by the Employers, as directed by the Company.
     Section 10.4. Liability for Payment/Transfers of Employment.
          (a) Subject to the provisions of Subsections (b) and (c) hereof, each
Employer shall be liable for the payment of the Excess Retirement Benefits which
are payable hereunder to or on behalf of its Employees.
          (b) Notwithstanding the foregoing, if an Excess Retirement Benefit
payable to or on behalf of a Participant is based on the Participant’s
employment with more than one Employer the following provisions shall apply:
          (i) Upon a transfer of employment, the Participant’s Sub-Accounts
shall be transferred from the prior Employer to the new Employer and Excess
Retirement Benefits (and earnings) shall continue to be credited to the
Sub-Accounts following the transfer (to the extent otherwise required under the
terms of the Plan). Subject to Section 10.4(b)(ii)(3), the last Employer of the
Participant shall be responsible for processing the payment of the entire amount
which is allocated to the Participant’s Sub Accounts hereunder; and



--------------------------------------------------------------------------------



 



13

          (ii) Notwithstanding the provisions of clause (i), (1) each Employer
shall be solely liable for the payment of the amounts credited to a
Participant’s Account which were earned by the Participant while he was employed
by that Employer; (2) each Employer (unless it is insolvent) shall reimburse the
last Employer for its allocable share of the Participant’s distribution; (3) if
any responsible Employer is insolvent at the time of distribution, the last
Employer shall not be required to make a distribution to the Participant with
respect to amounts which are allocable to service with that Employer (until the
payment date specified in Section 7.5(c)); and (4) each Employer shall (to the
extent permitted by applicable law) receive an income tax deduction for the
Employer’s allocable share of the Participant’s distribution.
          (c) Notwithstanding the foregoing, in the event that NMHG Oregon, LLC
is unable or refuses to satisfy its obligations hereunder with respect to the
payment of Excess Retirement Benefits to its Employees, the Company (unless it
is insolvent) shall guarantee and be responsible for the payment thereof.
          EXECUTED, this 14th day of December, 2007.

            NACCO MATERIALS HANDLING GROUP, INC.
      By:   /s/ Charles A. Bittenbender         Title: Assistant Secretary     
       

 